DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application. Amended claim 1 has been noted. The amendment filed 1/28/21 has been entered and carefully considered. 
Double Patenting
The obviousness-type double patenting rejection previously set forth has been withdrawn since claims 1-8 of Application 16/247,780 have since been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada (US 5,843,527).
	Sanada discloses a method for dispensing liquid photoresist on a substrate comprising:  rotating a substrate on a substrate holder about an axis; dispensing a first liquid on a surface of the substrate; capturing images of the working surface of the substrate while the first liquid is on the working surface of the substrate using CCD camera 30 and strobe light 40; examining stroboscopic images of progression of movement of the first liquid on the substrate (Col. 41, lines 54-67) using an image processor, where the image signals are digitized to be stored as still pictures in the image memory (col. 51, lines 12-52); generating real-time feedback data based on examination of the stroboscopic images while the substrate is being rotated via the 
	As to claim 2, Sanada modifies the volume of the first liquid dispensed on the substrate by starting and stopping dispensing of the photoresist (col. 54, lines 58-67).
	As to claim 3, Sanada modifies the rotational velocity of the substrate holder by executing a spin accelerate instructure (col. 56, lines 10-15).  
	As to claims 10-11, the process of Sanada examines real-time progression of the first liquid on the working surface of the substrate, and adjusting the dispense operation as discussed above occurs in real-time, as well as generates feedback data in real-time (Col. 41, lines 54-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (US 6,319,317) in view of Sanada.
Takamori discloses a method for dispensing liquid photoresist on a substrate comprising:  rotating a substrate on a substrate holder about an axis; dispensing a first photoresist liquid on a surface of the substrate; capturing images of the working surface of the substrate while the first liquid is on the working surface of the substrate using CCD camera 105 (col. 8, lines  30-36); examining images of progression of movement of the first liquid on the substrate (Col. 8, lines 50-58; Col. 9, lines 55-60; Col. 13, lines 54-64) using unit controller 100 which calculates the spreading speed of the resist solution from the detected information from CCD camera 105; generating real-time feedback data based on whether the spreading speed is not more than a predetermined speed whereby unit controller 110 outputs a control signal; and adjusting a dispense operation of the first liquid on the substrate based on the real-time feedback data to affect the progression of movement of the first liquid (Col. 8, lines 50-58; Col. 9, lines 55-60; Col. 13, lines 54-64) – namely, to control the speed of the substrate by controlling the drive motor or by controlling the amount of the speed of the resist solution (col. 9, lines 44 to col. 10, line 16).  
Takamori lacks a teaching of using a strobe in combination with the CCD camera.  
Sanada is cited for its similar teachings of capturing images of the surface of a substrate during a photoresist dispensing process using a CCD camera.  Sanada teaches use of a strobe light 40 in combination with the CCD camera 30 to illuminate the wafer for image pickup since the apparatus is installed in a darkroom to prevent exposure of the photoresist solution (col. 27, lines 25-37).  Sanada teaches continuous or intermittent strobe light. 

	As to claim 2, Takamori teaches modifying a volume of photoresist dispensed in col. 10, lines 1-16.
	As to claim 3, Takamori teaches modifying a rotational velocity of the substrate holder in col. 9, lines 53-59.
	As to claims 4-5 and 8-9 and 13, examining images in the process of Takamori in view of Sanada includes identifying coverage progression with a goal of preventing uncoating on the substrate (complete full coating coverage) (col. 13, lines 63-65).  Takamori teaches adjusting the amount of resist solution discharged based on the detected information (col. 10, lines 10-16; col. 12, lines 24-32).  It would have been obvious for one having ordinary skill in the art to have adjusted the amount of resist solution by adding additional volume or by reducing the volume based on the detected information with the expectation of successful results of eliminating a scratch pad and preventing uncoating since Takamori is not limited to one or the other.  Further, as to claim 12, it would have been obvious for one having ordinary skill in the art to have adjusted the discharge of resist solution by stopping supply if the monitoring steps of Takamori indicate that the substrate is fully covered.
	As to claim 7, Takamori teaches reducing rotation velocity if the spreading speed exceeds the predetermined speed in col. 9, lines 55-59.  As to claim 6, it would have 
	As to claims 10-11, the process of Takamori examines real-time progression of the first liquid on the working surface of the substrate, and adjusting the dispense operation as discussed above occurs in real-time, as well as generates feedback data in real-time (Col. 8, lines 50-58; Col. 9, lines 55-60; Col. 13, lines 54-64).
	As to claims 15-16, the scratchpad occurrences of Takamori may be considered turbulent as Takamori describes that the centrifugal force acts greatly with the circular outline thereby increasing the spreading speed of the outline and portion breaking the circular outline (col. 1, lines 54-58).
	As to claim 14, Takamori teaches that its process may be performed with other coating solutions in col. 13, lines 42-53.  It would have been obvious to one skilled in the art to have performed a similar monitoring process when supplying developer, since developing processes are well known to be supplied by spin coating techniques, similar to that of photoresist deposition, with the expectation of similar and successful results.
	As to claim 17, Takamori teaches using its monitoring process in combination with a rinse operation in col. 11, lines 63-67.  It would have obvious to one having ordinary skill in the art to have similarly monitored the rinsing steps in order to ensure that the rinsing is performed adequately.
	As to claim 18, it would have been obvious for one having ordinary skill in the art to have intermittently illuminated via the stroboscope in phase with substrate rotation .
Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. Applicant argues that Sanada discloses that the captured images are used by the operator to inspect the coating process and stop production when the image indicates the process is out of control. Thus, Sanada would not teach stroboscopic images of a progression of movement of the liquid as claimed. This is not found persuasive because Sanada discloses that the captured images enables the operator to observe growth and bending of fingers Rb (Col. 41, lines 54-67) and thus teaches examining images of a progression of movement of the liquid as claimed. The adjustment is in real-time and affects the progression by stopping movement of the liquid.
Applicant argues that Takamori discloses that the image data gathered is used to adjust the following coating processing of a subsequent wafer and does not disclose real-time adjustment to affect the progression of movement of a liquid as claimed. This is not found persuasive because Takamori never discloses a “subsequent wafer”, but rather discloses that the speed is decreased in real-time (Col. 8, lines 50-58; Col. 9, lines 55-67; Col. 13, lines 54-64) to prevent a scratchpad from occurring. The correction is performed in real-time, otherwise a scratchpad would occur defeating the purpose of Takamori in preventing the scratchpad from occurring.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715